
	
		I
		111th CONGRESS
		1st Session
		H. R. 1203
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2009
			Mr. Van Hollen (for
			 himself, Mr. Wolf,
			 Mr. Connolly of Virginia,
			 Mr. Hoyer,
			 Mr. Grijalva,
			 Mr. Holt, Mr. Platts, Mr.
			 Moran of Virginia, Mr.
			 Lynch, Mr. Kildee,
			 Ms. Kilpatrick of Michigan,
			 Mr. Hastings of Florida,
			 Mr. Sarbanes,
			 Mr. Ruppersberger,
			 Ms. Norton,
			 Mr. Yarmuth, and
			 Mr. Davis of Illinois) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committees on Oversight
			 and Government Reform and Armed Services, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  Federal civilian and military retirees to pay health insurance premiums on a
		  pretax basis and to allow a deduction for TRICARE supplemental
		  premiums.
	
	
		1.Short titleThis Act may be cited as the
			 Federal and Military Retiree Health Care Equity
			 Act.
		2.Pretax payment of
			 health insurance premiums by Federal civilian and military retirees
			(a)In
			 generalSubsection (g) of section 125 of the Internal Revenue
			 Code of 1986 (relating to cafeteria plans) is amended by adding at the end the
			 following new paragraph:
				
					(5)Health insurance
				premiums of Federal civilian and military retirees
						(A)FEHBP
				premiumsNothing in this section shall prevent the benefits of
				this section from being allowed to an annuitant, as defined in paragraph (3) of
				section 8901 of title 5, United States Code, with respect to a choice between
				the annuity or compensation referred to in such paragraph and benefits under
				the health benefits program established by chapter 89 of such title 5.
						(B)TRICARE
				premiumsNothing in this section shall prevent the benefits of
				this section from being allowed to an individual receiving retired or retainer
				pay by reason of being a member or former member of the uniformed services of
				the United States with respect to a choice between such pay and benefits under
				the health benefits programs established by chapter 55 of title 10, United
				States
				Code.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			3.Deduction for
			 TRICARE supplemental premiums
			(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions for
			 individuals) is amended by redesignating section 224 as section 225 and by
			 inserting after section 223 the following new section:
				
					224.TRICARE
				supplemental premiums or enrollment fees
						(a)Allowance of
				deductionIn the case of an individual, there shall be allowed as
				a deduction the amounts paid during the taxable year by the taxpayer for
				insurance purchased as supplemental coverage to the health benefits programs
				established by chapter 55 of title 10, United States Code, for the taxpayer and
				the taxpayer’s spouse and dependents.
						(b)Coordination with
				medical deductionAny amount allowed as a deduction under
				subsection (a) shall not be taken into account in computing the amount
				allowable to the taxpayer as a deduction under section
				213(a).
						.
			(b)Deduction
			 allowed whether or not individual itemizes other
			 deductionsSubsection (a) of section 62 of such Code is amended
			 by inserting before the last sentence the following new paragraph:
				
					(22)TRICARE
				supplemental premiums or enrollment feesThe deduction allowed by
				section
				224.
					.
			(c)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by striking the last item and inserting the
			 following new items:
				
					
						Sec. 224. TRICARE supplemental premiums or
				enrollment fees.
						Sec. 225. Cross
				reference.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			4.Implementation
			(a)FEHBP premium
			 conversion option for Federal civilian retireesThe Director of
			 the Office of Personnel Management shall take such actions as the Director
			 considers necessary so that the option made possible by section 125(g)(5)(A) of
			 the Internal Revenue Code of 1986 shall be offered beginning with the first
			 open enrollment period afforded under chapter 89 of title 5, United States
			 Code, which begins not less than 90 days after the date of the enactment of
			 this Act.
			(b)TRICARE premium
			 conversion option for military retireesThe Secretary of Defense,
			 after consulting with the other administering Secretaries (as specified in
			 section 1073 of title 10, United States Code), shall take such actions as the
			 Secretary considers necessary so that the option made possible by section
			 125(g)(5)(B) of the Internal Revenue Code of 1986 shall be offered beginning
			 with the first open enrollment period afforded under health benefits programs
			 established under chapter 55 of such title which begins not less than 90 days
			 after the date of the enactment of this Act.
			
